Citation Nr: 1525880	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-08 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to February 1973, September 1983 to September 2003, and June 2004 to October 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  



FINDING OF FACT

Resolving all doubt in favor of the Veteran, right ear hearing loss is etiologically related to his in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for right ear hearing loss herein constitutes a complete grant of benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

The Board notes that, for Veterans who have served 90 days or more of active service during a war period on or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifesting to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one-year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that his right ear hearing loss is due to his in-service noise exposure as a result of his duties as a generator operator and combat engineer.  For the below reasons, the Board finds that the evidence of record is in at least equipoise as to whether his right ear hearing loss is related to his military service and, therefore, resolving all doubt in his favor, service connection for such disorder is warranted.     

Service treatment records dated October 2003 noted the Veteran had a problem hearing.  In a December 2010 statement, the Veteran noted that, during service, he was exposed to noise from demolitions, generators, weapons firing, and heavy equipment use.  His DD 214 documents his military occupational specialty (MOS) of combat engineer.  Thus, the Board acknowledges the Veteran's in-service noise exposure as consistent with his duties.  

With respect to a current diagnosis, while a March 2011 VA examination revealed normal hearing for VA purposes in the right ear based on puretone thresholds, the Veteran's speech discrimination score was 80 percent.  Furthermore, a June 2014 VA examination audiogram revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
35
45

The Veteran's speech discrimination score for the right ear was 72 percent.  The VA examiner noted a diagnosis of sensorineural hearing loss in the right ear.  Thus, the Veteran has a current disability of right ear hearing loss as defined by VA regulations.

With respect to nexus, there are conflicting medical opinions.  In this regard, the March 2011 VA examiner opined that the Veteran's right ear hearing loss is less likely due to noise exposure in the military as his puretone thresholds were within normal limits, hearing loss was by decreased word recognition, and the audiological test results in November 2003 revealed 100 percent discrimination scores in both ears.

In contrast, the June 2014 VA examiner opined that it was at least as likely as not that the Veteran's right ear hearing loss was caused by or the result of his military service.  In this regard, the examiner noted a January 2004 medical board examination that indicated hearing loss bilaterally.  She also reported audiogram results in service that indicated hearing loss occurred during military service and noted the Veteran's MOS as a generator operator and combat engineer.  

In addition to the June 2014 VA examiner's opinion, the Board finds the Veteran's statements with respect to noise exposure and hearing loss symptoms in service to be credible.  The Board notes that lay witnesses are competent to provide testimony or statements related to symptoms or facts of events that the lay witness observed and is within his realm of personal knowledge but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Throughout the course of his communications with VA, the Veteran has consistently maintained that he was exposed to loud noises in service and experienced hearing loss in his right ear as a result.  The Board notes that the Veteran is competent to report such and finds the Veteran's statements to be credible.  

In light of the June 2014 VA examiner's opinion and the Veteran's credible statements with respect to experiencing loud noises and hearing loss while in service and since that time, the Board finds that the evidence is at least in equipoise as to whether his right ear hearing loss is related to his military service.  While the March 2011 VA examiner determined that such disorder was less likely as not related to service, the Veteran has competently and credibly testified to the onset of symptoms associated with his right ear hearing loss, and there is a positive medical opinion of record, based on a review of the claims file to include medical and lay evidence, that establishes a link between the Veteran's current right ear hearing loss and his military service.  Therefore, the Board finds that, resolving all doubt in the Veteran's favor, service connection for right ear hearing loss is warranted.  


ORDER

Service connection for right ear hearing loss is granted.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


